Title: II. Cipher Table, [April 1803?]
From: Jefferson, Thomas
To: 


            
              April 1803?
            
                                    
                            
                            
                        
            suppose the key word to be ‘antipodes’
            
              
                write it thus.
                a
                n
                t
                i
                p
                o
                d
                e
                s
                a
                n
                t
                i
                p
                o
                d
                e
                s
                a
                n
                t
                i
                p
                o
                d
                e
                s
              
              
                to be cyphered
                t
                h
                e
                m
                a
                n
                w
                h
                o
                s
                e
                m
                i
                n
                d
                o
                n
                v
                i
                r
                t
                u
                e
                b
                e
                n
                t
              
              
                
                u
                v
                y
                v
                q
                b
                &
                m
                g
                t
                s
                f
                r
                c
                s
                s
                s
                n
                j
                e
                m
                c
                u
                q
                i
                t
                m
              
            
            then copy out the cyphered line thus. uvyvqb&mgtsfrcsssnjemcuqitm
            
            numbers are thus. 18. is b v. 1798 is thus b u b q
            
            the method is this.
            
            
              
                look for t.
                in the 1st. vertical column, & a
                in the 1st horizontal  one. gives u
              
              
                h
                n
                v
              
              
                e
                t
                y
              
              
                m
                i
                v
              
              
                a
                p
                q
              
              
                n
                o
                b
              
            
            
            
          